Citation Nr: 0906735	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-39 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1. Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for a residual scar and loss 
of tooth.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from August 1970 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for PTSD.  This matter also 
comes before the Board from an April 2006 rating decision in 
which the RO denied entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a residual scar and loss 
of tooth.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

I.  Claim under Section 1151

The Veteran contends that he should be entitled to disability 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002 & Supp. 2008) for a residual scar and loss of a tooth, 
which resulted from an incident when he experienced a 
syncopal episode, reportedly after taking medication which he 
claims was negligently prescribed by a VA physician.

In analyzing claims under section 1151, it is important to 
note that the law underwent significant amendment, effective 
for claims filed on or after October 1, 1997.  In this case, 
the Veteran filed his section 1151 claim in 2005, so the post 
October 1, 1997, version of the law and regulation must be 
applied.  38 C.F.R. § 3.361 (2008); VAOPGCPREC 40-97.

Under the governing law and regulations, when a Veteran 
incurs additional disability from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of hospital care, medical or surgical treatment, or 
examination furnished by VA, then disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service connected.  38 U.S.C.A. 
§ 1151; 38 C.F.R. §§ 3.358, 3.361.  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the Veteran.  38 C.F.R. § 3.358(c)(3).  
"Necessary consequences" are those that are certain or 
intended to result from the VA hospitalization or medical or 
surgical treatment.  Id.

The aforementioned 1997 amendment to 38 U.S.C.A. § 1151 
provides that, if there is no willful misconduct by the 
Veteran involved, disability resulting from VA hospital care 
furnished to the Veteran will be compensated in the same 
manner as if service connected if the disability was caused 
by (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing hospital care or (B) an event which is not 
reasonably foreseeable.

To establish a section 1151 claim, there must be (1) medical 
evidence of a current disability; (2) medical or, in some 
circumstances, lay evidence of the incurrence or aggravation 
of an injury or disease as the result of VA hospitalization 
or treatment; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
Jones v. West, 12 Vet. App. 460, 464 (1999).

To establish carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing the care on which the claim is based, it must 
be shown that the care caused the disability and that VA 
failed to exercise the degree of care which would be expected 
of a reasonable healthcare provider; or VA furnished the care 
without the Veteran's informed consent (or, in appropriate 
cases, that of the Veteran's representative).  38 C.F.R. § 
3.361(d)(1).

In this case, the Veteran contends that he was seen by a VA 
physician, Dr. W., in June 2005, and Dr. W. prescribed a 
medication, Terazosin (Hytrin).  The Veteran claims that once 
he received the medication in the mail, he had reservations 
about taking the medication due to possible side effects, his 
rapid uptake of medications, and the possible interactions 
with his other medications.  He reportedly called the VA 
physician on several occasions and left messages, but did not 
receive a call back.  He said he spoke with a VA nurse 
practitioner who, after hearing his concerns, told him to go 
ahead and take the Terazosin.  He claims he then decided to 
take the medication at bedtime on July 15, 2005, and that 
sometime the next morning he got out of bed to use the 
bathroom and "blacked out" or "passed out", causing him to 
fall and cut his lip and knock a tooth loose.  There are 
private treatment records from York Hospital which show that 
the Veteran was treated in the emergency room July16, 2005, 
for a lip laceration and loose front tooth, after 
experiencing a syncopal episode.  At that time he reported he 
had fainted while going to the bathroom, and that he had 
recently started a new medication which caused dizziness.  On 
a consultation report, it was noted that the Veteran had a 
side effect of a new medication started by his VA doctor, and 
he had passed out and struck his upper lip.

Of record are VA treatment records both prior to and 
subsequent to the July 2005 syncopal episode.  In a May 2005 
treatment record, the Veteran's psychologist noted that the 
Veteran was taking Ativan and Xanax as prescribed by a 
community (i.e., non-VA) psychiatrist.  On August 9, 2005, 
the Veteran's psychologist noted that the Veteran believed he 
had passed out in July 2005 because he had taken Xanax, 
Ativan, and Hytrin together that night.  The psychologist 
noted that these anti-anxiety agents were prescribed by 
community physicians, and were not listed in the Veteran's 
current active list of medications.  In that regard, the 
Veteran reported in September 2004 that he had received 
ongoing treatment at Susquehanna Counseling, starting in 
2001.  While it appears that the Veteran switched his medical 
care from Susquehanna Counseling to VA sometime in 2005, the 
claims file does not contain any treatment records from 
Susquehanna Counseling dated after 2002.  Because of the 
discrepancy as to what medications the Veteran was taking in 
July 2005, and whether VA physicians were aware of such 
medications, an attempt to obtain any additional treatment 
records for the Veteran from Susquehanna Counseling should be 
made on remand.

The question thus presented is whether the Veteran's syncopal 
episode in July 2005, wherein he sustained a facial 
laceration and residual scar, and/or loss of tooth, was 
caused by (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in prescribing medication to the Veteran, or (B) was an 
event which was not reasonably foreseeable as a result of VA 
prescribing medication to the Veteran.  The latter criterion 
essentially means that, if the prescribing VA physician was 
aware of a particular potential side effect of the medication 
being provided to the Veteran, such as a syncopal episode 
(e.g., fainting), then that would be a reasonably foreseeable 
event, and would not be compensable under 38 U.S.C.A. § 1151, 
assuming that the medication was properly prescribed.  
Implicit in the latter question is whether the Veteran 
advised the prescribing VA physician of other medications he 
had been prescribed by non-VA physicians, so that possible 
drug interactions could be considered.

On remand, a VA physician should address whether the 
Veteran's reported syncopal episode constituted an 
unforeseeable outcome of prescribing the Terazosin (Hytrin), 
or whether it was merely an unfortunate, but reasonably 
foreseeable side effect.  The reviewer should also address 
whether there was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in prescribing the medication for the Veteran, and 
that analysis should necessarily include discussion of any 
drugs prescribed by non-VA physicians without the knowledge 
of the prescribing VA physician.

II.  Claim for PTSD

The Veteran also contends that he has PTSD due to several in-
service personal assaults which he reportedly suffered while 
onboard the ammunition ship U.S.S. Pyro, and while assigned 
to the U.S. Naval Receiving Unit Station at Subic Bay.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

With respect to the second element, if the evidence shows the 
Veteran did not serve in combat with enemy forces during 
service, or if there is a determination that the Veteran 
engaged in combat but the claimed stressor is not related to 
such combat, there must be independent evidence to 
corroborate the Veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283 
(1994).  The Veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

In that regard, the Board notes that cases involving 
allegations of a personal assault fall within the category of 
situations in which it is not unusual for there to be an 
absence of service records documenting the events of which 
the Veteran complains.  Under section 3.304(f)(3), if a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than the Veteran's service records may 
corroborate the Veteran's account of the stressor incident.  
See, e.g.,  Patton v. West, 12 Vet. App. 272, 281 (1999).  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy. 

Evidence of behavior changes following a claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  Id.

With regard to personal assault cases, the Court pointed out 
in the Patton case that "VA has provided special evidentiary 
development procedures, including the interpretation of 
behavior changes by a clinician and interpretation in 
relation to a medical diagnosis."  Patton, supra, citing VA 
Adjudication Procedure Manual M21-1, Part III, 5.14c (8)) 
(later redesignated as Part VI, 11.38b(2), and now 
rescinded).  The Court also held that those provisions of 
Manual M21-1, which provided special evidentiary procedures 
for PTSD claims based on personal assault, were substantive 
rules that were the equivalent of VA regulations.  See YR v. 
West, 11 Vet. App. 393 (1998); Cohen v. Brown, 10 Vet. App. 
128 (1997).

As noted, the above cited manual provisions have been 
rescinded.  The current version of 38 C.F.R. § 3.304(f) 
essentially serves to codify the previously existing 
provisions of VA Adjudication Procedure Manual M21-1, and new 
manual provisions provide guidance in developing PTSD claims 
based upon personal assault.  See VA Adjudication Manual 
(Manual Rewrite), M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D, Para. 17.

Review of the record shows the Veteran has not been provided 
with complete notice of the provisions that apply to cases 
where a claimant is seeking service connection for PTSD based 
on allegations of personal assault.  In November 2004, the RO 
sent the Veteran a letter informing him that specific details 
of the stressful incidents in service were needed; however, 
it does not appear that he was informed that alternative 
evidence sources of evidence may be sufficient to corroborate 
his report of in-service non-combat stressors.  The Veteran 
was notified of the pertinent regulation, 38 C.F.R. 
§ 3.304(f)(3), as part of the November 2005 statement of the 
case (SOC), but not in the November 2006 supplemental 
statement of the case (SSOC).  In Bradford v. Nicholson, 20 
Vet. App. 200 (2006), however, the U.S. Court of Appeals for 
Veterans Claims (Court) noted that section 3.304(f)(3) 
provides "unequivocally" that "VA will not deny a PTSD 
claim that is based on in-service personal assault" without 
first providing the requisite notice.  Thus, the Veteran must 
be provided such notice prior to the Board considering this 
case.  

With regard to stressors, the record reflects that the 
Veteran has provided some specific information pertaining to 
four assaults in service, including witnessing a black seaman 
being dropped into the ocean on December 22, 1970; being 
beaten on his neck and back by a black fellow service member 
while sleeping in a rack on March 3, 1971; being beaten and 
terrorized by a Marine for several days in April 1971; and 
being threatened by a group of black service members after he 
reported them to the police for stealing in June 1971.

It is unclear whether the in-services stressors, as reported 
by the Veteran, are clinically considered to be of sufficient 
severity to warrant a valid diagnosis of PTSD, consistent 
with the diagnostic criteria in the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. (1994) (DSM-IV).  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

The Board notes service treatment records (STRs) show that in 
January 1971, the Veteran reported pain in his back, which he 
related to a 1966 (pre-service) bullet injury, and he 
requested a medical discharge.  He was evaluated and a bullet 
was found in his right medial thigh area, but the examiner 
determined that the bullet was not responsible for his pain.  
The impression was hyperventilation and the examiner noted 
that the Veteran was not a malingerer, but a highly anxious 
individual.  In February 1971, he was evaluated by psychiatry 
at the US Naval Hospital in Subic Bay.  On mental status 
examination it was noted that he communicated no anxiety or 
fear, but threatened violence to men on the ship.  The 
impression was that he was having difficulty adjusting to 
service with some psychopathic traits.  In May 1971 he 
reported he had been involved in "a bout of fisty cuffs" a 
few days before and his lenses were broken, but no glass was 
found in the eye in the ER that day.  In June 1971 he was 
evaluated again, and it was noted that he continued to have 
troubles which resulted in a special court martial, and that 
he would not go back to the ship.  The impression was 
passive-aggressive personality, and an administrative 
separation as unsuitable for service was recommended.  
Service personnel records show that in April 1971 the Veteran 
received a special court martial, after being AWOL for 20 
days.  He claims he went AWOL after the incident where he was 
beaten up in his rack, claiming that he feared racial 
confrontations.  Thus, there is evidence which at least 
appears to show some changes in the Veteran's personality and 
behavior during his military service.  

With regard to a diagnosis of PTSD, private treatment records 
(from Susquehanna Counseling) appear to show PTSD was first 
diagnosed in 2002.  A June 2002 record, however, shows a 
notation that the Veteran's PTSD was traced back to when he 
was 12 years old.  In July 2002, the Veteran reported there 
were race riots on his ship; the diagnosis was likely PTSD.  
In 2005 he switched his care to VA facilities, and VA 
treatment records during that time noted a diagnosis of PTSD 
from his community treatment records.  VA treatment records 
show that a diagnosis of chronic PTSD by a VA psychiatrist 
and a VA psychologist, both of whom started treating the 
Veteran in 2005.  There are, however, other psychiatric 
diagnoses in the VA and private treatment records in the 
claims files, including generalized anxiety disorder, 
narcissistic personality disorder, and major depression.  
Although it appears that on at least some occasions the 
examining physicians considered the Veteran's report of 
stressful in-service events in rendering these diagnoses, the 
associated treatment records also note additional stressors 
not related to service.  

On remand, a determination should be made as to whether the 
Veteran's reported in-service stressors have been 
sufficiently corroborated, such that a VA examination is 
warranted.  Moreover, if a VA examination is required upon 
remand, all psychiatric disabilities, including PTSD, must be 
identified and an opinion rendered as to whether such 
disabilities are due to any corroborated in-service stressor.

Accordingly, the case is REMANDED for the following action:

1.  With any assistance needed from the 
Veteran, obtain complete treatment 
records for the Veteran from Susquehanna 
Counseling from 2002 to the present, to 
include prescriptions of medications.  A 
negative response should be provided if 
no such records are available.

2.  With any assistance needed from the 
Veteran, obtain current VA treatment 
records for the Veteran from September 
2006 to the present, to include 
prescriptions of medications.

3.  Obtain a medical opinion to address 
the nature and etiology of the syncopal 
episode in July 2005, wherein the Veteran 
got out of bed to use the bathroom, 
fainted, and suffered an upper lip 
laceration and a loose front tooth.  The 
claims folders, to include a copy of this 
Remand, must be made available to the 
reviewer.  The physician should review 
past clinical records, including records 
addressed in the body of this Remand, as 
they pertain to the questions posed.  

a.  Based upon the entire body of 
evidence and sound medical principles, 
the reviewing physician should provide 
an opinion, with full clinical 
rationale, as to whether it is at 
least as likely as not (i.e., to a 
degree of probability of 50 percent or 
more) that the Veteran's syncopal 
episode in July 2005, which resulted 
in an upper lip laceration and a loose 
front tooth, was a result of 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of VA, in prescribing the medication 
Terazosin (Hytrin) to the Veteran, or 
in any other VA treatment actions or 
treatment decisions.  When considering 
whether there was carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar instance 
of fault by VA, the reviewer should 
apply as a standard whether in so 
doing there was a failure to exercise 
the degree of care that would be 
expected of a reasonable healthcare 
provider in the same or similar 
circumstances.

b.  In so doing, the reviewer should 
also address whether the July 2005 
syncopal episode was a reasonably 
foreseeable side effect of the 
Veteran's taking the prescribed 
medication, which would indicate a 
lack of fault in prescribing it, or 
was an unforeseeable (i.e., unknown) 
outcome.  In that analysis, the 
reviewer should discuss the effect of 
other medications prescribed by non-VA 
providers without the knowledge of VA.

c.  Note:  The term "at least as 
likely as not" as used above does not 
mean merely within the realm of 
medical possibility, but rather that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

d.  Any opinion provided should 
include discussion of specific 
evidence of record.  The physician 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed. 

4.  Send the Veteran an appropriate PTSD 
stressor development letter.  He must be 
notified that an alleged personal assault 
in service may be corroborated by 
evidence from sources other than service 
records, as defined in 38 C.F.R. § 
3.304(f)(3).  All specific examples of 
alternative sources of evidence listed in 
this regulation must be included in the 
notification letter.

5.  After completion of the foregoing, a 
finding must be made as to any 
independently verified in-service 
stressors, including any alleged personal 
assault stressors for which any 
corroboration, including any types of 
corroboration deemed potentially 
acceptable pursuant to 38 C.F.R. § 
3.304(f)(3), has been obtained.

6.  Thereafter, if a determination is 
made that a corroborated stressor is 
present, the Veteran should be afforded a 
VA psychiatric examination to determine 
the nature and probable etiology of any 
psychiatric disorder, to specifically 
include PTSD.  Any and all studies deemed 
necessary by the examiner should be 
completed.  The claims folders, to 
include a copy of this Remand, must be 
made available to the reviewer.  A 
rationale should be provided for any 
opinion offered.  The examiner should 
address the following:

a.  If an in-service stressor has been 
independently verified or a personal 
assault stressor has been otherwise 
corroborated, and PTSD is present, 
then is it at least as likely as not 
(i.e., to a degree of probability of 
50 percent or more) that PTSD is due 
to an independently verified in-
service stressor or an otherwise 
corroborated in-service personal 
assault stressor, or is such a causal 
relationship unlikely (i.e., less than 
a 50/50 probability)?

b.  If the Veteran is found to have a 
psychiatric disorder other than PTSD, 
the examiner is requested to provide 
an opinion as to whether it is at 
least as likely as not (i.e., to a 
degree of probability of 50 percent or 
more) that any currently diagnosed 
psychiatric disorder is causally 
related to active military service, 
including the corroborated in-service 
stressor, or whether such a causal 
relationship is unlikely (i.e., less 
than a 50/50 probability).

c.  Note:  The term "at least as 
likely as not" as used above does not 
mean merely within the realm of 
medical possibility, but rather that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

7.  Thereafter, the issues on appeal 
should be readjudicated.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided 
with an SSOC and afforded an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

